NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                         NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

ANGEL RIOS-GOMEZ, AKA Miguel                     No. 13-73717
Angel Rios Gomez,
                                                 Agency No. A095-747-157
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Angel Rios-Gomez, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review de novo constitutional claims. Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). We deny in part and dismiss in part

the petition for review.

      Rios-Gomez’s contention that the IJ made allegedly incriminating comments

off the record fails for lack of prejudice, where Rios-Gomez has not proffered the

substance of those comments or explained how they affected the outcome of his

proceedings. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a

due process challenge, an alien must show error and prejudice).

      Rios-Gomez’s contention that the BIA failed to consider all relevant

evidence is not supported by the record, and any error that the IJ committed by

allegedly misstating the number of prior voluntary departures Rios-Gomez

received was corrected by the BIA on appeal. See id.

      We lack jurisdiction to review Rios-Gomez’s remaining challenges to the

agency’s discretionary denial of voluntary because they do not constitute colorable

constitutional claims or questions of law that would invoke our jurisdiction. 8

U.S.C. § 1252(a)(2)(B), (D).

      To the extent Rios-Gomez contends he is eligible for cancellation of

removal, the agency correctly determined his 2008 voluntary departure precluded

his ability to establish the requisite ten years of continuous physical presence. 8


                                           2                                    13-73717
U.S.C. § 1229b(1)(A); Vasquez-Lopez v. Ashcroft, 343 F.3d 961, 973-74 (9th Cir.

2003) (per curiam). To the extent Rios-Gomez contends he is eligible for

adjustment of status, the agency properly concluded that he has not presented

evidence of a pending or approved I-130 visa petition. See 8 C.F.R. § 1245.1(a).

      To the extent Rios-Gomez seeks asylum and related relief because he fears

harm or torture if he returns to Mexico, we lack jurisdiction over these unexhausted

claims because Rios-Gomez failed to apply for these forms of relief before the

agency. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010).

      The validity of petitioner’s firearm conviction and the performance of his

criminal defense counsel during his criminal proceedings are not properly before

us. See Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1041 (9th Cir. 2011) (“A

petitioner may not collaterally attack his state court conviction on a petition for

review of a BIA decision”).

      Similarly, we do not consider the documents Rios-Gomez submitted for the

first time with his opening brief. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir.

1996) (en banc) (the court’s review is limited to the administrative record).

      Finally, to the extent petitioner requests a stay of removal, the request is

denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           3                                     13-73717